May 4, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Research Growth Fund, Inc. 1933 Act File No.: 2-33733 1940 Act File No.: 811-01899 CIK No.: 0000030162 Ladies and Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended February 29, 2016. Please direct any questions or comments to the attention of the undersigned at (212) 922-6785. Very truly yours, /s/ Gina M. Gomes Gina M. Gomes Paralegal gmg\ Enclosure
